Cranch, C. J.,
was of opinion that Thompson could not now come in as a general creditor of King’s estate for the balance.
Morsell, J., contrd.
Thruston, J.,
being absent, the case was continued to the next term, when upon further argument by the same counsel,
The Court, (Cranch, C. J., contrd,) stopped Mr. R. 8. Coxe in reply, and decided that Thompson could come in as a general *95creditor, upon the assets of George King’s estate, for the difference between the amount of sales of the house and lot, and the amount of the value of Thompson’s improvements as found by the auditor.
Reversed by the Supreme Court of the United States, 23d February, 1839; 13 Peters.